                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division
ORVIN LEE SAMPSON,

       Plaintiff,

V.                                              Civil Action No. 3:17CV715


HAROLD W. CLARKE, et al.,

       Defendants.


                             MEMORANDUM OPINION


       Orvin Lee Sampson, a Virginia inmate proceeding pro se, filed

this   42   U.S.C. §    1983      action.      Sampson   names   the   following

individuals as      defendants:       Harold    W.   Clarke,   Director   of the

Virginia Department of Corrections C'VDOC"); A. David Robinson,

Director of Corrections Operations; D. Ratliffe-Walker, Warden of

Lunenburg Correctional Center {^^LCC");              Charlene Davis, Regional

Administrator for the VDOC; B. Reed, Food Director; and, Phyllis

Hughes, Assistant Food Director (collectively, ''Defendants"). The

matter is before the Court on Defendants' Motion to Dismiss and

the Court's responsibility to review prisoner actions under 28

U.S.C. § 1915(e)(2).        For the reasons that follow, the Motion to

Dismiss (ECF No. 13) will be granted.


                            I.    PRELIMINARY REVIEW


       "A   motion     to   dismiss     under    Rule    12(b)(6)      tests   the

sufficiency of a complaint; importantly, it does not resolve

contests surrounding the facts, the merits of a claim, or the
applicability of defenses."            Republican Party of N.C. v. Martin^

980 F.2d 943, 952 (4th Cir. 1992) (citing 5A Charles A. Wright &

Arthur R. Miller, Federal Practice and Procedure § 1356 (1990)).

In considering a motion to dismiss for failure to state a claim,

a plaintiff's well-pleaded allegations are taken as true and the

complaint is viewed in the light most favorable to the plaintiff.

Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993);

see also Martin, 980 F.2d at 952.           This principle applies only to

factual allegations, however, and ''a court considering a motion to

dismiss can choose to begin by identifying pleadings that, because

they   are   no   more   than   conclusions,     are   not entitled   to the

assumption of truth." Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

       While the Court liberally construes pro se complaints, Gordon

V. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978), it does not act as

the    inmate's   advocate,      sua    sponte   developing   statutory   and

constitutional claims the inmate failed to clearly raise on the

face of his complaint.          See Brock v. Carroll, 107 F.3d 241, 243

(4th Cir. 1997) (Luttig, J., concurring); Beaudett v. City of

Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).
                 II.   SUMMARY OF PERTINENT ALLEGATIONS


       At all times pertinent to the Complaint, Sampson was confined

in LCC.     (Compl. SI 2.)   ''Sampson is a Messianic Jew."   (Id. SI 41.)

As a Messianic Jew, on the Day of Atonement, Yom Kippur, Sampson

was and is required to fast for twenty-four hours, from sundown to

sundown.     (Id. SISI 12, 15.)   Sampson, also alleges, in a somewhat

confusing fashion that, "during the Messianic fast, he can only

eat prior to sunrise and after sunset."        (Id. SI 41.)    On July 1,

2015, Defendant Robinson implemented a policy that provides that

those observing the Day of Atonement will be provided with only

two meals at the conclusion of their twenty-four hour fast.           (Id.

SI 15.)

       In 2016, Sampson was employed in the Food Service Department

at LCC.      (Id. SISI 27, 30.)    After sundown on October 12, 2016,

Sampson began fasting in observance of the Day of Atonement.          (Id.

SI 12.)     On October 13, 2016, Sampson "was given breakfast before

the sun came up and nothing else to eat until the sundown of the

day.      After sundown [Sampson] was given a dinner tray plus a bag

meal to meet the calorie intake of the day . . . ."           (Id. SISI 41,

42.) Sampson noticed that the bag meal "was not properly equipped

with the calories dietary count intake for that day . . . ." (Id.

SI 43.)
       Sampson brought the perceived inadequacy of the bag meal to

the    attention    of   Food    Service     Director    Reed.      (Id.   f    44.)

Defendant Reed directed Sampson to take the issue up with Assistant

Food   Service     Director     Hughes.      (Id.)      Defendant    Hughes    told

Sampson, ""I don't know what to tell you."              (Id.)

       Sampson then went Food Service Supervisor Bennet. (Id. 1 45.)

Mr. Bennet acknowledged that Sampson was ''missing a meal."                    (Id.)

Sampson asked Mr. Bennet if he could put, a peanut butter and jelly

sandwich, vegetables, and fruit in a bag.             (Id.)     Mr. Bennet agreed

to allow Sampson to put the above items in a bag.                 (Id.)

       Upon discovering Sampson's actions. Defendant "Reed sent

[Sampson] back to his housing unit due to preparing unauthorized

food    and   putting    extra    in   the    snack     bags."      (Id.   5    13.)

Additionally, on October 13, 2016, Defendant Reed requested that

Sampson be terminated from his job with Food Service Department on

the grounds that, inter alia, Sampson was "unwilling to follow

policy, instructions, and directives within the Food Service
Operation."      (EOF No. 1-1, at 12.)

       On November 1, 2016, Sampson filed a grievance complaining

about his termination from his job for placing extra food in the

bag meals provided for after the fast of Yom Kippur.                 (Id. at 8.)
Defendant     Ratliffe-Walker       denied     Sampson's      grievance    noting,

Sampson "played one supervisor against another" and placed extra

food in the bags when you were told by Defendants Hughes and Reed
to follow the memo.     (Id. at 9.)         Sampson appealed the denial of

his grievance.    (Compl. SI 22.)       Defendant Davis denied Sampson's

appeal.   (Id.)


                       III.    SUMMARY OF CLAIMS


     Sampson contends that the Defendants' actions violated his

''constitutional right to be employed, and to practice his religion

in a proper manner . . . ."         (Compl. SI 9.)   Sampson contends that

by failing to provide him proper meals to break the fast of Yom

Kippur and then terminating him from his job Defendants violated

his rights under the First Amendment, the Eighth Amendment, the

Fourteenth   Amendment,       and     the     Religious      Land   Use   and

Institutionalized Persons Act ("RLUIPA").^               (Id. SISI 10, 28, 40,

51.) Sampson also claims that Defendants' action violated his

rights under the     Fifth Amendment,2 the Sixth Amendment,^ the


     1 42 U.S.C. § 2000CC-1(a).

     2 The Fifth Amendment provides:
     No person shall be held to answer for a capital, or
     otherwise    infamous   crime,    unless   on   a   presentment or
     indictment of a Grand Jury, except in cases arising in
     the land or naval forces, or in the Militia, when in
     actual service in time of War or public danger; nor shall
     any person be subject for the same offence to be twice
     put in jeopardy of life or limb; nor shall be compelled
     in any criminal case to be a witness against himself,
     nor be deprived of life, liberty, or property, without
     due process of law; nor shall private property be taken
     for public use, without just compensation.
U.S. Const, amend. V.


     2 The Sixth Amendment provides:

                                       5
Religious Freedom Restoration Act,'' and Article 1, section 8 of

the Virginia Constituion.^          (See, e.g., Compl. SISI 28, 50.)    It is

appropriate the summary dismiss these claims, as Sampson fails to

suggest how the Fifth Amendment, Sixth Amendment, and Article 1,

section 8 of the Virginia Constituion are implicated, much less

violated, by Defendants' actions.           Furthermore, the Supreme Court

has found that Congress exceeded its powers by applying RFRA to

states and localities under Section 5 of the Fourteenth Amendment.

City of Boerne v. Flores, 521 U.S. 507, 536 (1997).              Accordingly,

any claim under RFRA, the Fifth Amendment, the Sixth Amendment,

Article    1,   section   8    of    the   Virginia   Constitution    will   be

dismissed.



                                IV.    ANALYSIS


     A.    RLUIPA AND THE FIRST AMENDMENT


     RLUIPA provides, in pertinent part, that:

           No government shall impose a substantial burden on
     the   religious exercise of a person residing in or

     In all criminal prosecutions, the accused shall enjoy
     the right to a speedy and public trial, by an impartial
     jury . . . and to be informed of the nature and cause of
     the   accusation;    to    be    confronted   with   the   witnesses
     against him; to have compulsory process for obtaining
     witnesses in his favor, and to have the Assistance of
     Counsel for his defence.
U.S. Const, amend. VI.


     ^ 42 U.S.C. § 2000bb.

     5 Article 1, section 8 of the Virginia Constitution pertains
to criminal prosecutions.
      confined to an institution . . . unless the government
      demonstrates that imposition of the burden on that
      person—
            (1) is in furtherance of a compelling governmental
      interest; and
          (2) is the least restrictive means of furthering
        that compelling governmental interest.

42 U.S.C. § 2000cc-l(a).    Thus, to begin, Sampson must allege facts

plausibly    suggesting     that      Defendants'   policies   impose   a

""substantial burden" on his religious exercise.       In determining if

Sampson has met this standard, the Court must answer two questions:

""(1) Is the burdened activity "religious exercise,' and if so (2)

is the burden "substantial'?"      Adkins v. Kaspar, 393 F.3d 559, 567

{5th Cir. 2004); see Couch v. Jabe, 679 F.3d 197, 200-01 (4th Cir.

2012) (employing similar two-part inquiry).

      ""RLUIPA   defines the   term    "religious exercise'    broadly to

include "any exercise of religion, whether or not compelled by, or

central to, a system of religious belief.'"          Couch, 679 F. 3d at

200   (quoting    42   U.S.C. § 2000cc-5(7)(A)).        Sampson's   claim

implicates one activity—his ability to observe the fast of Yom

Kippur and immediately thereafter have adequate food.               Given

RLUIPA's broad definition of religious exercise, this activity

constitutes religious exercise.        Nevertheless, as explained below,

Sampson fails to alleges facts that plausibly indicate this

religious exercise was or will be substantially burdened.®


     ® The Court construes Sampson to claim not merely to challenge
Defendants conduct for Yom Kippur 2015, but also to challenge the
      RLUIPA   fails   to   define    the      term   substantial    burden.     See


Couch;. 679 F.3d at 200.       The United States Court of Appeals for

the   Fourth    Circuit      determined          that    the     Supreme    Court's

jurisprudence    interpreting        the       Free   Exercise    Clause    provides

guidance on the issue.       See Lovelace, 472 F.3d at 187.                Thus, the

Fourth Circuit has explained that a substantial burden

      is one that put[s] substantial pressure on an adherent
      to modify his behavior and to violate his beliefs, or
      one that forces a person to choose between following the
      precepts of h[is] religion and forfeiting [governmental]
      benefits, on the one hand, and abandoning one of the
      precepts of h[is] religion . . . on the other hand.

Couch, 679 F.3d at 200 (alterations and omission in original)

(quoting Lovelace, 472 F.3d at 187). In conducting the substantial

burden inquiry, the plaintiff ^^is not required . . . to [allege

facts indicating] that the exercise at issue is required by or

essential to his [or her] religion."                  Krieqer v. Brown, 496 F.

App'x 322, 325 (4th Cir. 2012) (citing Cutter v. Wilkinson, 544

U.S. 709, 725 n.l3 (2005)).                Nevertheless, ''at a minimum the

substantial burden test requires that a RLUIPA plaintiff [allege

facts indicating] that the government's denial of a particular

religious . . . observance was more than an inconvenience to one's

religious practice."        Smith v. Allen, 502 F.3d 1255, 1278 (11th

Cir. 2007) (citing Midrash Sephardi, Inc. v.                     Town of Surfside.



Defendant Robinson's policy that only provides for two meals after
the fast of Yom Kippur.       (Compl. H 15.)
                                           8
366 F.3d 1214, 1227 (11th Cir. 2004));"^ cf♦                    Krieger,   496 F. App'x

at 326 (affirming grant of summary judgment where inmate failed to

'"show that the deprivation of an outdoor worship circle and the

requested        sacred   items   modified     his    behavior      and    violated     his

religious beliefs"         (citing Lovelace,         472 F.3d at 187) ) .      Thus,     no

substantial burden occurs           if the government action merely makes

the ^'religious exercise more expensive or difficult," but fails to

pressure the adherent to violate his or her religious beliefs or

abandon one of the precepts of his religion.                      Living Water Church

of God V.        Charter Twp.     of Meridian,       258   F.    App'x 729,    739     (6th

Cir.   2007) .

       Two   recent       cases   from   the    Fourth        Circuit      illustrate     a

plaintiff s responsibility with respect to alleging facts that

plausibly suggest a substantial burden.                    In Couch, the plaintiff

''testified that the primary religious texts of Islam command that

he grow a beard and that the refusal to maintain a beard is a sin

comparable in severity to eating pork."                    Couch, 679 F.3d at 200.

The VDOC's grooming policy prohibited inmates from growing beards

and enforced this          rule by placing a noncompliant                   inmate    in a

program that        "restricted or       limited       [the      inmate's]    access     to

personal property, movement rights, the right to eat and associate


       7 In Sossamon v. Texas, 563 U.S. 277, 293 (2011) , the Supreme
Court abrogated Smith's ultimate holding that RLUIPA allows for
monetary damages against state officials acting in their official
capacity.
with others, recreation time, and visitation time."                 Id. at 199.

The   Fourth   Circuit   concluded   that       VDOCs    grooming      policy   and

enforcement mechanism "'fit squarely within the accepted definition

of ^substantial burden'" because it placed substantial pressure on

the plaintiff to modify his behavior and violate his beliefs.                   Id.

at 200-01 (citing Warsoldier v. Woodford, 418 F.3d 989, 995-96

(9th Cir. 2005)).

      In Krieger, the Fourth Circuit declined to find that an inmate

had   demonstrated   a   substantial         burden   where   prison    officials

denied "his requests for an ^outdoor worship circle' and certain

^sacred   items'   related   to   his    religious      practice    of Asatru."

Krieger, 496 F. App'x at 322.                 The plaintiff "asserted that

deprivation of the outdoor worship circle would require him to

pray indoors, and that the ^Blot' ceremony is ^best performed

outdoors.'"     Id. at 325 (emphasis added).              The Fourth Circuit

concluded that the mere denial of the optimal manner for performing

the "Blot" ceremony could not demonstrate a substantial burden

where the plaintiff "failed to offer any explanation regarding the

reason why indoor worship would compromise his religious beliefs."

Id.    Similarly, the inmate failed to demonstrate a substantial

burden with respect to the denial of additional sacred items simply

by the "blanket assertion" that "the sacred items were 'necessary'
to perform 'well-established rituals.'"               Id. at 326.      The Fourth

Circuit noted that plaintiff "did not identify those rituals, or

                                        10
explain why the absence of the sacred items had an impact on the

rituals and violated his beliefs."        Id.


       Krieqer illuminates another consideration in conducting the

substantial burden inquiry.     The availability to an inmate, in the

most general sense, of other means to practice his or her faith is

not relevant to the RLUIPA substantial burden inquiry.           Al-Amin v.

Shear, 325 F. App'x 190, 193 (4th Cir. 2009).               '^Nevertheless,

courts properly consider whether the inmate retains other means

for engaging in the particular religious activity, such as the

"Blot" ceremony, in assessing whether a denial of the inmate's

preferred method for engaging that religious exercise imposes a

substantial burden."      Shabazz v. Va. Dep't Corr., 3:10CV638, 2013

WL 1098102, at *7 (E.D. Va. Mar. 15, 2013) (citing Krieqer, 496 F.

App'x at 326; Coleman v. Governor of Mich., 413 F. App'x 866, 875-

76 (6th Cir. 2011)).      Thus, an inmate failed to demonstrate the

denial of additional group study time imposed a substantial burden

upon    his   religious   exercise    where     prison   officials   already

provided three hours of group study and worship time and allowed

inmate to study in his cell.          See Van Wyhe v. Reisch, 581 F.3d

639, 656-57 (8th Cir. 2009).         Similarly, the United States Court

of Appeals for the Sixth Circuit concluded that prison policies
which limited the inmates' access to religious radio and television

broadcasts failed to substantially burden the inmates' religious

exercise because the inmates "may receive religious literature via

                                     11
the mail and may receive visitors at the prison to discuss their

religious beliefs."      Coleman, 413 F. App'x at 876.            As explained

below, in light of the foregoing principles, Sampson fails to

allege facts that plausibly suggest any substantial burden upon

his religious exercise.

     Here, it is undisputed that Sampson was permitted to fast for

the religiously required period during Yom Kippur.                    In order to

provide   Sampson   with    food    upon      the   conclusion   of    the   fast.

Defendants provided Sampson with ^^a dinner tray plus a bag meal."

(Compl. 5 42.)   Sampson, however, apparently wanted to be provided

with a third meal to make up for every meal he skipped.                 Given the

food provided, the failure to provide Sampson with additional food

(in the form of a PB&J sandwich, fruit and vegetables) hardly

placed ^^substantial pressure" on Sampson to violate his religious

beliefs   or   abandon     one     of   the     precepts   of    his    religion.

Whitehouse, 2011 WL 5843622, at *4 (citing Lovelace, 472 F.3d 187);

cf. Living Water Church of God, 258 F. App'x at 739.                   Indeed, to

so hold demeans the        notion of a        substantial burden.       At most,

Sampson alleges an inconvenience to his religious exercise.                    See

Smith, 502 F.3d at 1278 (explaining that a burden that is merely

an "inconvenience on religious exercise" is not substantial);

Living Water Church of God, 258 F. App'x at 739 (no substantial

burden occurs if the government action merely makes the "religious

exercise more expensive or difficult"). While Sampson's preferred

                                        12
manner for breaking his fast was to provide him with the full three

meals upon the conclusion of his fast, the failure to do so fails

to state a claim under RLUIPA.        Cf. Van Wyhe, 581 F.3d at 657 (''The

prison must permit a reasonable opportunity for an inmate to engage

in    religious   activities        but    need   not   provide   unlimited

opportunities.").    Accordingly, Sampson's RLUIPA claims will be

dismissed.®


      Similar to RLUIPA, to state a First Amendment, a plaintiff

must state facts that indicate he engaged in a religious exercise

and   that the exercise     has been       substantially burdened.   RLUIPA

provides considerably more protection for an inmate's religious

exercise than does the Free Exercise Clause of the Constitution of

the United States.        Lovelace, 472 F.3d at 186. "Thus, because

plaintiff failed     to    allege    facts sufficient to establish        a

substantial burden under the more protective standard or RLUIPA,

his claim must fail under the more stringent standard of the Free

Exercise Clause."    Accordingly, Sampson's First Amendment claims

will be dismissed.




      ® It is not clear whether Sampson also believes firing him
from his job also somehow violated RLUIPA, the First Amendment,
the Eighth Amendment, and the Fourteenth Amendment. What is clear,
however, is that terminating Sampson from his job did not violate
RLUIPA, the First Amendment, the Eighth Amendment, and the
Fourteenth Amendment. Thus, to the extent Sampson seeks to bring
constitutional or statutory claims under that theory, they are
meritless and will be dismissed.

                                      13
      B.    Eighth Amendment

      To state an Eighth Amendment claim, an inmate must allege

facts that indicate (1) that objectively the deprivation suffered

or   harm   inflicted   ^^was   ^sufficiently   serious,'      and   (2)   that

subjectively    the   prison    officials   acted   with   a    ^sufficiently

culpable state of mind.'"       Johnson v. Quinones, 145 F.3d 164, 167

(4th Cir. 1998) (quoting Wilson           v. Seiter, 501 U.S. 294, 298

(1991)). ^'These requirements spring from the text of the amendment

itself; absent intentionality, a condition imposed on an inmate

cannot properly be called ^punishment,' and absent severity, such

punishment cannot be called ^cruel and unusual.'"              Iko v. Shreve,

535 F.3d 225, 238 (4th Cir. 2008) (citing Wilson v. Seiter, 501

U.S. 294, 298-300 (1991)). ''What must be [alleged] with regard to

each component 'varies according to the nature of the alleged

constitutional violation.'"        Williams v. Benjamin, 77 F.3d 756,

761 (4th Cir. 1996) (quoting Hudson v. McMillian, 503 U.S. 1, 5

(1992)).

     When an inmate challenges his conditions of confinement, he

must allege "(1) a serious deprivation of a basic human need; and

(2) deliberate indifference to prison conditions on the part of

prison officials."      Williams v. Griffin, 952 F.2d 820, 824 (4th

Cir. 1991) (internal citation omitted) (citing Wilson, 501 U.S. at

301-03).    Deliberate indifference requires the plaintiff to allege

facts suggesting that a particular defendant actually knew of and

                                     14
disregarded a substantial risk of serious harm to the plaintiff's

person.     See   Farmer   v.   Brennan,   511   U.S.   825,   837   (1994).

"Deliberate indifference is a very high standard—a showing of mere

negligence will not meet it."      Grayson v. Peed, 195 F.3d 692, 695

(4th Cir. 1999) (citing Estelle v. Gamble, 429 U.S. 97, 105-06

(1976)).

     "The   Eighth   Amendment    requires   that   inmates    be    provided

^well-balanced meal[s], containing sufficient nutritional value to

preserve health.'"      Berry v. Brady, 192 F.3d 504, 507 (5th Cir.

1999) (alteration in original)        (some internal quotation marks

omitted) (quoting Green v. Ferrell, 801 F.2d 765, 770 (5th Cir.

1986)); see also Wilson v. Johnson, 385 F. App'x 319, 320 (4th

Cir. 2010) (citations omitted) (explaining that Eighth Amendment

requires nutritionally adequate food). In determining whether an

Eighth Amendment violation has occurred, "[c]ourts consider the

amount and duration of the deprivation of food."                Lockamy v.

Rodriguez, 402 F. App'x 950, 951 (5th Cir. 2010) (citation omitted)

(finding deprivation of six         meals in fifty-four        hour period

insufficient to state a claim absent allegation of injury as a

result of missing meals); see Berry, 192 F.3d at 506-08 (finding

deprivation of eight meals over seven-month period insufficient to

state an Eighth Amendment claim absent specific allegations of

physical harm).      Here, after his voluntary fast in 2016, Sampson

was provided with a dinner tray and a snack bag, which he then

                                    15
supplemented with another sandwich and fruit and vegetables.           The

provision of this food fails to support the objective component

for an Eighth Amendment claim.       Additionally, the fact that, in

the future, after his Yom Kippur fasts Sampson will only receive

a dinner tray and a snack bag does not amount to more than the

""routine discomfort [that] is part of the penalty that criminal

offenders pay for their offenses against society."          Strickler v.

Waters, 989 F.2d 1375, 1380 n.3 (4th Cir. 1993) (quoting Hudson v.

McMillian, 503 U.S. 1, 9 (1992)).        Furthermore, Sampson fails to

allege facts that suggest that any Defendant should have perceived

the failure to provide additional food would pose a substantial

risk of serious harm to Sampson's person.         Accordingly, Sampson's

Eighth Amendment claims with respect to the provision of food will

be dismissed.


     Sampson also suggests Defendants violated his right under the

Eighth Amendment by terminating him from his prison employment.

This action fails to support an Eighth Amendment claim, see Padilla

V. Beard, 206 F. App'x 123, 125 (3d Cir. 2006), as amended (Jan.

25, 2007), and will be dismissed.

     C.   Fourteenth Amendment


          1.    The Due Process Clause


     Smith contends that Defendants deprived him of due process

when they terminated him from his prison employment.            The Due

Process   Clause   applies   when    government    action   deprives    an

                                    16
individual of a legitimate liberty or property interest.            Bd. of

Regents of State Colls, v. Roth, 408 U.S. 564, 569 (1972).           Thus,

the first step in analyzing a procedural due process claim is to

identify whether the alleged conduct affects a protected interest.

Beverati v. Smith, 120     F.3d 500, 502 (4th       Cir. 1997) (citing

cases).   Sampson does not enjoy a protected liberty interest in

prison employment.    See Robles v. Sturdinvant, No. 7:14-CV-00070,

2014 WL 4853409, at *1 (W.D. Va. Mar. 27, 2014) (citing Bulger v.

United States Bureau of Prisons, 65 F.3d 48, 50-51 (5th Cir. 1995);

Coakley v. Murphy, 884 F.2d 1218, 1221 (9th Cir. 1989); Altizer v.

Paderick, 569 F.2d 812 (4th Cir. 1978); Alley v. Anqelone, 962 F.

Supp. 827, 834 (E.D. Va. 1997)), aff^d, 583 F. App'x 129 (4th Cir.

2014).    Accordingly,    Sampson's      due   process   claims    will   be

dismissed.


          2.     Equal Protection

     The Equal    Protection   Clause of the       Fourteenth     Amendment

commands that similarly situated persons be treated alike. See

City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985)

(citing Plyler v. Doe, 457 U.S. 202, 216 (1982)).            In order to

state an equal protection claim, Sampson must allege facts that

indicate: ''that he has been treated differently from others with

whom he is similarly situated and that the unequal treatment was

the result of intentional or purposeful discrimination." Morrison

V. Garraghty, 239 F.3d 648, 654 (4th Cir. 2001).          Sampson has not

                                    17
done so.     Accordingly, Sampson's equal protection claims will be

dismissed.



                           V.   CONCLUSION


       Defendants' Motion to Dismiss (EOF No. 12) will be granted.

Sampson's claims will be dismissed.    The action will be dismissed.

The Clerk will be directed to note the disposition of the action

for purposes of 28 U.S.C. § 1915(g).

       The Clerk is directed to send a copy of the Memorandum Opinion

to Sampson and counsel for Defendants.

       It is so ORDERED.


                                                 /s/    /^%(P
                                Robert E. Payne
                                Senior United States District Judge

Date
Richmond, Virginia




                                  18
